SHARPE, J.
-Section 616 of the Code provides that bills of exceptions must be signed at the term at which the exception was taken unless the time for signing it is extended by an order of the court..
*286The October term 1898 .of. the city -court at .which the trial of this cause was had. could not '.have extended beyond the time fixed by, law fo.r beginning the February term 1899, and it was on June 12, 1899,. that the bill of exceptions .was signed. Therefore, the motion to strike out the assignments of error based on rulings made at the main trial must prevail.
No record entry appears which amounts to a judgment on demurrers to pleading, and for lack of such judgment the assignments of -error relating to such demurrers are left without support,—Bessemer L. & I. Co. v. Dubose, 125 Ala. 442; Hereford v. Combs, 126 Ala. 369; Blankenship v. Owens, 27 So. Rep. 974; Jasper Mer. Co. v. O'Rear, 112 Ala. 247.
This condition of the record confines our consideration to the trial court’s ruling on the-motion for .a new trial. As to that ruling the bill. of exceptions stands, since the presumption -is that, the following term at which the motion was tried not being adjourned by law had not in fact adjourned when the bill was signed. In reviewing the court’s.- ruling on the motion we have examined the record and find that the complaint presents a good cause of action; that there is . evidence from which the jury might reasonably have found for the plaintiff under the first count as amended, if not under the second count, and that the damages as to amount was not unwarranted by the evidence. To authorize a reversal for overruling a motion for a new trial on the ground that the verdict is insufficiently supported by evi: deuce, there must be a palpable failure of proof to support the verdict.—Dillard v. Savage, 98 Ala. 598; Cobb v. Malone, 92 Ala. 630.
The grounds of the motion not disposed of by what has been said are so general that the trial court cannot be put in error for overruling them. One is in effect that the court erred in refusing one or another of sixteen written instructions. Another assigns generally the exclusion of testimony against defendant’s objections; and another assigns in the same way the admission of testimony against its objections. There were several . of such rulings both in excluding and admitting evidence. A *287motion for new .trial-based on errors of . law occurring during tlie trial should be specific so as to direct the court’s attention to the particular matters sought to be examined for error.—Cobb v. Malone, supra.
The judgment must be affirmed.